Citation Nr: 0116188	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  95-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia as 
secondary to Hodgkin's disease or diabetes. 

2.  Entitlement to service connection for a disability 
manifested by an enlarged liver as secondary to Hodgkin's 
disease or diabetes.

3.  Entitlement to service connection for degenerative bone 
disease, degenerative joint disease of multiple joints, 
arthralgia, and gout as secondary to Hodgkin's disease or 
diabetes.  

4. Entitlement to service connection for a stomach ulcer, to 
include gastroesophageal reflux, and an intestinal disorder 
as secondary to Hodgkin's disease or diabetes.  

5. Entitlement to service connection for hypertension as 
secondary to Hodgkin's disease or diabetes. 

6. Entitlement to service connection for hypertensive 
cardiovascular disease as secondary to Hodgkin's disease or 
diabetes.  

7. Entitlement to service connection for sleep apnea as 
secondary to Hodgkin's disease or diabetes.  

8. Entitlement to an increased (compensable) evaluation for 
Hodgkin's disease.  

9. Entitlement to an increased evaluation for a urinary tract 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in January 1995 and October 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that a prior final rating decision in 
February 1975 denied entitlement to service connection for 
hypertension on a direct or presumptive basis.  The claim 
currently on appeal is entitlement to service connection for 
hypertension as secondary to service-connected Hodgkin's 
disease or to service connected diabetes mellitus.

In July 1997 and June 1999, the Board remanded this case to 
the RO for further development of the evidence.  While the 
case was in remand status, a rating decision in July 1999 
implemented the Board's decision granting secondary service 
connection for diabetes mellitus and a rating decision in May 
2000 granted secondary service connection for coronary artery 
disease, chronic sinusitis, diabetic retinopathy, and 
peripheral neuropathy of the lower extremities.  Coronary 
artery disease, with heart failure, status post 3-vessel 
artery bypass, is currently evaluated as 100 percent 
disabling, and the veteran's combined disability evaluation 
is 100 percent.  The case was most recently returned to the 
Board in April 2001.


FINDINGS OF FACT

1. Hyperlipidemia is related to service connected diabetes 
mellitus.

2. The veteran does not have a disability manifested by an 
enlarged liver.

3. Degenerative bone disease, degenerative joint disease of 
multiple joints, arthralgia, and gout were not caused or 
aggravated by Hodgkin's disease or diabetes mellitus.

4. The veteran does not have a stomach ulcer or an intestinal 
disorder.

5. Gastroesophageal reflux was not caused or aggravated by 
Hodgkin's disease or diabetes mellitus.

6. Hypertension was not caused or aggravated by Hodgkin's 
disease.

7. Hypertension was not cause by diabetes mellitus.

8. The medical evidence is in equipoise on the question 
whether hypertension was aggravated by diabetes mellitus.

9. The veteran does not have hypertensive cardiovascular 
disease.

10.  Sleep apnea was not caused or aggravated by Hodgkin's 
disease or diabetes mellitus.

11.  Hodgkin's disease is in remission.


CONCLUSIONS OF LAW

1. Hyperlipidemia is proximately due to or the result of 
diabetes mellitus.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.310(a).

2. Hypertension has been aggravated by diabetes mellitus.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

3. Service connection on a secondary basis is not warranted 
for a disability manifested by an enlarged liver, 
degenerative bone disease, degenerative joint disease of 
multiple joints, arthralgia, gout, a stomach ulcer, 
gastroesophageal reflux, an intestinal disorder, 
hypertensive cardiovascular disease, or sleep apnea. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

4. A compensable evaluation for Hodgkin's disease is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.117, Diagnostic Code 7709 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection is in effect for Hodgkin's disease, which 
was diagnosed at a private hospital in February 1978.  
Secondary service connection is in effect for diabetes 
mellitus.  Prior to the time that Hodgkin's disease was 
found, the veteran suffered from hypertension and diabetes 
mellitus, which was under diet control.  The veteran has 
asserted that Hodgkin's disease and/or treatment for the 
disease, consisting of chemotherapy, aggravated (increased in 
severity beyond normal progression) hypertension.  He has 
also alleged that chemotherapy for Hodgkin's disease and/or 
diabetes caused or aggravated numerous other disorders.

At a personal hearing before the undersigned member of the 
Board in August 1996, the veteran's daughter, who is a nurse, 
offered an opinion that Hodgkin's disease/chemotherapy made 
the veteran's diabetes worse and resulted in other disorders.  
In January 1995, the veteran's family physician, Clarence K. 
Tsai, MD, offered an opinion that the chemotherapy 
(consisting of nitrogen mustard, Vincristine, Procarbazine 
and Prednisone) had "caused or attributed to [sic]": 
diabetes; hypertension; gout; chronic gastritis; and anemia, 
among other disorders.

The record reveals that a VA CT (computerized tomography) 
scan in February 1983 showed mild hepatosplenomegaly.

VA treatment records also show: A finding of classic sleep 
apnea in February 1990; no acute cardiac disease on chest X-
ray in August 1990; and a normal colonoscopy in October 1990.

In July 1992, exertional angina was noted.  In March 1993, 
coronary artery disease was found.  In September 1993, 
gastroesophageal reflux was found to be improved, with 
treatment.  In October 1993 at a GI clinic, a rectal fissure 
was noted.

At a VA hematology examination in April 1994, the examiner 
commented that some of the conditions which the veteran 
complained of might be related to complications of treatment 
for Hodgkin's disease, which was in remission.

At a VA bones examination in October 1994, the examiner 
offered an opinion that osteoporosis could be related to 
prior chemotherapy, but it was unlikely that osteoarthritis 
was related to Hodgkin's disease or chemotherapy.

At a VA intestines examination in September 1995, chronic 
constipation was found; an endoscopy was normal.  

At a VA nontuberculosis diseases examination in September 
1995, it was noted that the veteran had used a CPAP device 
for sleep apnea since 1988.

At a VA hematology examination in September 1995, it was 
noted that Hodgkin's disease was inactive. 

VA laboratory studies in October 1995 showed glucose, 
cholesterol and triglycerides to be abnormally high.

At a VA general medical examination in November 1997, 
diagnoses included: history of Hodgkin's disease, stage IV-B, 
in remission; diabetes mellitus, type II; hyperlipidemia; 
fatty infiltration of the liver; history of hepatitis B; 
gastroesophageal reflux; internal hemorrhoid; rectal fissure; 
hypertension; coronary artery disease, status post coronary 
artery bypass grafting of 3 vessels; dilated left ventricle; 
obstructive sleep apnea; degenerative changes of the cervical 
and lumbosacral spine; impingement syndrome of the shoulder, 
bilaterally; degenerative changes of the hands, hips, and 
knees, bilaterally; calcification of the left Achilles 
tendon; calcification anterior to the right calcaneus; and 
gout.

The Chief of Endocrinology and Metabolism at a VA Medical 
Center reviewed the veteran's medical records and the report 
of the VA general medical examination in November 1997 and 
reported in February 1998 that: the veteran received 
Prednisone and other medications as treatment for Hodgkin's 
disease from March 1978 to January 1979, and he has not 
received any treatment for Hodgkin's disease since 1979; 
prolonged Prednisone therapy may cause weight gain, diabetes 
mellitus, and coronary artery disease; the veteran was 
significantly overweight prior to developing Hodgkin's 
disease; in all probability, Prednisone therapy did not 
permanently worsen his obesity; in November 1997, the veteran 
weighed 321 pounds; and it is more likely than not that 
treatment for Hodgkin's disease did not aggravate his 
diabetic condition.  The Chief of Endocrinology and 
Metabolism also reported that, as long as obesity and 
diabetes were not aggravated, Hodgkin's disease or its 
treatment would not cause or aggravate any of the other 
conditions diagnosed at the VA general medical examination in 
November 1997.

John R. C. Crump, MD, of the University of Michigan Medical 
Center, reported that he saw and evaluated the veteran 
numerous times between December 1997 and June 1998 and that 
he reviewed the veteran's VA and private medical records.  
Dr. Crump reported that: the veteran had a history of 15 
months of chemotherapy for Hodgkin's disease in the late 
1970s; hypertension was diagnosed in January 1995 by a 
private physician; an examination revealed no stigmata of 
hypertension; after a diagnosis of coronary artery disease, 
the veteran underwent a coronary artery bypass grafting 
procedure in September 1996; laboratory studies since October 
1995 had shown elevated cholesterol and triglycerides, for 
which the veteran took medication; X-rays since 1997 had 
shown osteoarthritic/degenerative changes of the cervical 
spine, hands, and knees; gout was diagnosed by a private 
physician in January 1995; ultrasound studies in 1997 showed 
an enlarged liver with an echotexture suggestive of fatty 
infiltration of the liver; on examination, there were no 
stigmata of chronic liver disease; the veteran had symptoms 
consistent with gastroesophageal reflux disease; there was no 
documentation of a "stomach ulcer" or peptic ulcer disease, 
and an examination did not reveal any gastrointestinal 
pathology.

The veteran was evaluated by Dominic Homan, MD, of the 
Division of Endocrinology and Metabolism of the University of 
Michigan Medical Center, who reported in August 1998 that: 
although Prednisone therapy has been known to result in 
hypertension in some individuals, there was no documentation 
of hypertension while the veteran was on Prednisone therapy, 
and he did not feel that the veteran's hypertension was a 
result of MOPP therapy for Hodgkin's lymphoma; his 
hypertension might be a secondary result of vascular disease 
associated with moderate to poor control of his diabetes and 
cholesterol over the many years of his disease process; there 
was no evidence that the veteran had osteoarthritis and/or 
knee pain at the time of his treatment for Hodgkin's 
lymphoma, and it was not likely that osteoarthritis was a 
direct result of that therapy.

The veteran underwent a VA general medical examination in 
August 1999.  In an examination report of August 1999 and in 
an addendum of May 2000, the examiner reported that: although 
the veteran had a history of a fatty liver, liver function 
tests for the past three years were all normal; CT scans of 
the abdomen performed earlier in 1999 for other reasons 
showed a normal liver; in sum, the veteran had no enlargement 
of the liver or other liver pathology.  The examiner also 
reported that: it is at least as likely as not that diabetes 
contributed to the veteran's hyperlipidemia, as diabetes is 
associated with his type of lipid disorder, independent of 
his obesity; diabetes does not cause or aggravate bone 
disease, and diabetes does not cause gout; the veteran does 
not have a stomach ulcer; diabetes does not cause or 
aggravate gastroesophageal reflux; the veteran's cardiology 
evaluations have not diagnosed hypertensive heart disease; 
diabetes likely contributed to his coronary artery disease; 
the veteran's hypertension was not caused by diabetes, but 
likely was caused/aggravated by his morbid obesity; and 
diabetes does not cause sleep apnea.

Analysis

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute, except with 
regard to the claim for an increased rating for a urinary 
tract problem. All relevant evidence identified by the 
veteran, including records of private physicians, was 
obtained and considered.  In addition, the veteran was 
afforded VA examinations to assist in determining the 
relationship, if any, of his claimed disorders to Hodgkin's 
disease and diabetes and to assist in rating his service 
connected disability.  With regard to the adequacy of the 
examinations, the Board notes that the reports of the 
examinations reflect that the VA examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted physical examinations, and rendered appropriate 
diagnoses. For these reasons, the Board finds that the 
examinations were adequate for rating purposes.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and the Board will proceed to consider the claim on the 
merits. See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 
439 (1995).

The VA physician who conducted the general medical 
examination in August 1999 has reported that 
hyperlipidemia is related to the veteran's service 
connected diabetes mellitus and, therefore, secondary 
service connection is established for hyperlipidemia.  
38 C.F.R. § 3.310(a).

The preponderance of the medical evidence shows that the 
veteran does not currently have a disability manifested 
by an enlarged liver, a stomach ulcer, and intestinal 
disorder, or hypertensive cardiovascular disease and, 
therefore, in the absence of a showing of current 
disability, secondary service connection is not 
established for those claimed conditions.  38 C.F.R. 
§ 3.310a); Allen.

There is no medical evidence that either Hodgkin's 
disease or diabetes mellitus caused or aggravated 
degenerative bone disease, degenerative joint disease of 
multiple joints, arthralgia, gout, gastroesophageal 
reflux, or sleep apnea.  There is no medical evidence 
that diabetes mellitus caused the veteran's hypertension. 
Therefore, secondary service connection is not 
established for those conditions.  38 C.F.R. § 3.310(a); 
Allen.

Although the VA general medical examiner in August 1999 
reported that diabetes mellitus had not aggravated the 
veteran's hypertension, Dr. Homan of the University of 
Michigan Medical Center was of the view that his 
hypertension might be a secondary result of vascular 
disease associated with moderate to poor control of his 
diabetes over many years of his disease process.  The 
Board finds that the medical evidence is in equipoise on 
the question of whether diabetes has aggravated 
hypertension and so, resolving the doubt on the issue in 
the veteran's favor, secondary service connection will be 
established for the degree of aggravation of hypertension 
proximately due to or the result of diabetes.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a); Allen.

With regard to the claim of entitlement to a compensable 
evaluation for Hodgkin's disease, disability evaluations are 
determined by application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  38 C.F.R. § 4.117, Diagnostic Code 7709, pertaining 
to Hodgkin's disease, provides that an evaluation of 100 
percent is warranted with active disease or during a 
treatment phase and, when there has been no local recurrence 
or metastasis, the disability shall be rated on residuals.  
As the veteran's Hodgkin's disease is in remission, has not 
required treatment for many years, and is not manifested by 
residual disability (except for the disabilities for which 
secondary service connection has been granted), the Board 
finds that there is no basis for a compensable rating at this 
time.

As the preponderance of the evidence is against the secondary 
service connection claims which the Board is denying, the 
benefit of the doubt doctrine does not apply to those claims.  
38 U.S.C.A. § 5107(b) (West 1991). 
 


ORDER

Service connection is granted for hyperlipidemia.

Service connection is granted for the degree of aggravation 
to hypertension which is proximately due to or a result of 
diabetes mellitus.

Service connection for a disability manifested by an enlarged 
liver, degenerative bone disease, degenerative joint disease 
of multiple joints, arthralgia, gout, a stomach ulcer, 
gastroesophageal reflux, an intestinal disorder, hypertensive 
cardiovascular disease, and sleep apnea is denied.

An increased (compensable) evaluation for Hodgkin's disease 
is denied.

REMAND

The veteran's service connected urinary tract problem has 
been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7512, 
pertaining to chronic cystitis, which provides that the 
disability is rated as voiding dysfunction.

At a VA urology examination in August 1999, the examiner did 
not report whether the veteran had voiding dysfunction or 
renal dysfunction related to his service connected urinary 
tract problem.  The examiner stated that the veteran was 
supposed to have had cystometric/urodynamic studies 2 months 
earlier, but records of such studies could not be found.  He 
stated that he needed to see the report of the recent 
urodynamic study results or he needed to repeat the studies, 
in order to give an opinion concerning disability of the 
veteran's urinary tract.  The Board finds that additional 
medical information is needed to properly evaluate the 
veteran's urinary tract problem, and this case will be 
remanded to the RO for that purpose.

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should arrange for the veteran to 
be evaluated by a specialist in urology.  
It is imperative that the examiner review 
the pertinent medical records in the 
claims file.  The examiner should 
determine whether the veteran has voiding 
dysfunction, or any other functional 
impairment, due to a urinary tract 
problem.

Following completion of this action, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purposes of this REMAND are to assist the veteran 
and to obtain clarifying medical information.  The Board 
points out to the veteran that, when a claimant, without good 
cause, fails to report for a necessary examination, a claim 
for an increased evaluation shall be denied.  38 C.F.R. 
§ 3.655 (2000).  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



